        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

UNITED STATES OF AMERICA                      *

v.                                            *       Case No. 13-cr-243-PWG

SHAUN ORLANDO GRIER                                                  *

*      *       *       *     *   *   *     *    *   *                       *       *       *
                           MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendant Shaun Orlando Grier’s

Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No.

122. Mr. Grier is currently incarcerated in Federal Correction Institution, Loretto (“FCI Loretto”)

in Loretto, Pennsylvania. Def.’s Mot. Mem. 2, ECF No. 128. Mr. Grier is serving a 350-month

sentence for: (1) possession with the intent to distribute phencyclidine in violation of 21 U.S.C. §

841; (2) possession with the intent to distribute 28 grams or more of cocaine base in violation of

21 U.S.C. § 841; (3) being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g);

and (4) possession of a firearm in furtherance of a drug trafficking offense. J. 1, ECF No. 79. Mr.

Grier has been detained and incarcerated since April 11, 2013. Def.’s Mot. Mem. 2. On January

25, 2021, Mr. Grier filed a motion requesting that the Court release him because of the

“extraordinary and compelling” reasons presented by his vulnerability to COVID-19. Id. at 1. I

have reviewed all the materials1 and find a hearing unnecessary. See Loc. R. 105.6 (D. Md. 2021).

For the reasons discussed below, Mr. Grier’s motion is DENIED.




1
       The motion is fully briefed. See ECF Nos. 122, 128, 131, and 136.
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 2 of 10



                                         BACKGROUND

       On April 11, 2013, the DEA and other law enforcement agents executed a warrant to search

Mr. Grier’s residence. Gov’t Resp. 1, ECF No. 131. They seized various items including different

quantities and types of drugs, drug paraphernalia, firearms, ammunition, and body armor. Id. On

April 25, 2013, then-Chief U.S. Magistrate Judge William Connelly issued a criminal complaint

charging Mr. Grier with being a felon in possession of a firearm under 18 U.S.C. § 922(g). Crim.

Compl., ECF No. 1. On May 13, 2013, a federal grand jury for the District of Maryland returned

an indictment charging Mr. Grier with possession with intent to distribute phencyclidine, in

violation of 21 U.S.C. § 831, and being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g). Indictment, ECF No. 13. On July 1, 2013, the grand jury returned a superseding

indictment that added a count for unlawful possession of body armor. Superseding Indictment,

ECF No. 27. On September 23, 2013, the grand jury returned a second superseding indictment

charging the defendant with (1) possession with intent to distribute phencyclidine and cocaine, in

violation of 21 U.S.C. § 841; (2) possession with the intent to distribute twenty-eight grams or

more of cocaine base, in violation of 21 U.S.C. § 841; (3) being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g); (4) unlawful possession of body armor, in violation of 18 U.S.C.

§ 931(a)(2); and (5) possession of a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c). Second Superseding Indictment, ECF No. 33.

       On September 27, 2013, the Government filed a notice pursuant to 21 U.S.C. § 851(a),

notifying the Court and Mr. Grier that if Mr. Grier were convicted, certain enhanced penalties

would apply because of Mr. Grier’s prior convictions, including: cocaine possession in 1990,

possession with intent to distribute phencyclidine in 1994, possession with the intent to distribute

cocaine in 1998, and possession with the intent to distribute phencyclidine and cocaine in 2006.




                                                   2
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 3 of 10



Notice Intent to Seek Enhanced Penalties, ECF No. 37. On November 14, 2013, a jury convicted

Mr. Grier on all counts in the second superseding indictment except for the body armor count

(Count 4). Jury Verdict, ECF No. 66. On January 2, 2014, Judge Williams sentenced Mr. Grier to

350 months in prison, followed by eight years of supervised release. J. 2–3. Mr. Grier has been in

custody since April 11, 2013. Def.’s Mot. Mem. 2. Without good time credits, Mr. Grier is

scheduled to be released on June 8, 2042, and with full good time credits, his release date may be

as early as February 15, 2038. Gov’t Resp. 3. Therefore, Mr. Grier has served less than one-third

of his sentence.

       Mr. Grier, who is 53 years old, suffers from obesity, with a body mass index of 37, Type 2

diabetes, hyperlipidemia (high cholesterol), and a history of smoking. Def.’s Mot. Mem. 1, 5–6;

Exhibit B. According to the Center for Disease Control (“CDC”), some published factors for

developing a severe case of COVID-19 are obesity, defined as a body mass index of 30 or higher,

Type 2 diabetes, and those who smoke or have a history of smoking. CDC, People of Any Age with

Underlying     Medical    Conditions,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precuations/people-with-medical-conditions.html. Mr. Grier has already contracted COVID-19

and claims that he suffers from ongoing effects of the disease, including an exacerbation of joint

pain. Def.’s Mot. Mem. 7.

       In opposition, the Government asserts that although Mr. Grier has exhausted his

administrative remedies, he has not shown extraordinary or compelling reasons for his release.

Gov’t Resp. 8. The Government argues that despite Mr. Grier’s Type 2 diabetes and obesity, he

already contracted and recovered from COVID-19, and only experienced mild symptoms. Id. at 9.

Further, the Government contests Mr. Grier’s claim that there is a distinct possibility that he will

contract COVID-19 again because the Government asserts that the Bureau of Prisons has been




                                                  3
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 4 of 10



vaccinating incarcerated individuals.2 Id. at 10. Additionally, the Government argues that Mr.

Grier is still a danger to the community. Id. at 11.

                                             DISCUSSION

        Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c); see United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). However, there is

an exception when modification is “expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B).

Here, Mr. Grier requests a modification of his sentence for “compassionate release” under the First

Step Act, as amended.3 The First Step Act permits a defendant to petition a federal court directly

after exhausting all administrative rights whenever “extraordinary and compelling reasons”

warrant a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A)(i). Under the statute, I must do the

following: (1) determine whether the petitioner has fully exhausted all administrative remedies or

30 days have passed since the Bureau of Prisons (“BOP”) received the request; (2) determine

whether “extraordinary and compelling reasons” warrant a sentence reduction that is “consistent”

with applicable policy statements issued by the Sentencing Commission; and (3) consider the

sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable.” Id. §

3582(c)(1)(A).

I.      Administrative Exhaustion

        A court may only consider a prisoner’s motion for compassionate release if the prisoner

has “fully exhausted all administrative rights to appeal a failure of the BOP to bring a motion on


2
         As of July 14, 2021, 586 inmates at FCI Loretto, and 132 staff have been vaccinated; and there are
no      active    COVID-19        cases.     See     Federal    Bureau      of     Prisons,    COVID-19,
https://www.bop.gov/coronavirus/index.jsp.
3
         The “compassionate release” provision of the 1984 First Step Act, codified at 18 U.S.C. §
3582(c)(1)(A)(i), permitted a court to alter a sentence only upon a motion by the Director of the BOP. In
2018 Congress amended the compassionate release mechanism when it enacted the First Step Act of 2018.
See Pub. L. 115-391, 132 Stat. 5239 (2018). As amended, the compassionate release provision allows the
Court to act on a motion for compassionate release filed by a defendant.


                                                      4
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 5 of 10



the defendant’s behalf” or if 30 days have passed since the warden of a defendant’s facility

received such a request. 18 U.S.C. § 3582(c)(1)(A). This condition is satisfied. On July 15, 2020,

Mr. Grier filed a request for reduction in his sentence with the warden at FCI Loretto. Def.’s Mot.

Mem. 3. On August 17, 2020, the warden acknowledged receipt of Mr. Grier’s request and denied

it, citing that Mr. Grier was not completely disabled. Id. Mr. Grier attempted to appeal the warden’s

decision, but the Administrative Remedy Coordinator found his request to appeal to be untimely.

Id.; see Exhibit A, ECF No. 128-1. As mentioned above, the Government agrees that Mr. Grier

has exhausted his administrative remedies, and that this Court has authority to rule on this motion.

Gov’t Resp. 8.

II.    Extraordinary and Compelling Reasons

       Second, I must determine whether “extraordinary and compelling reasons” warrant a

sentence reduction and that such a reduction is “consistent” with Sentencing Commission

statements. 18 U.S.C. § 3582(c)(1)(A). The Fourth Circuit has found that there is no applicable

policy statement that governs a defendant’s motion for compassionate release. High, 997 F.3d at

186 (citing United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020)). Additionally, I join with

the majority of courts in finding that 18 U.S.C. § 3582(c)(1)(A)(i), as amended, grants courts with

independent discretion to decide whether there are “extraordinary and compelling reasons” to

modify a sentence and does not require that a court defer to the Sentencing Commission’s policy

statements regarding this question. See United States v. Wise, Criminal No. ELH-18-72, 2020 WL

2614816, at *7-9 (D. Md. May 22, 2020) (holding the same and collecting cases). As the Fourth

Circuit observed, district courts have discretion to independently assess whether circumstances

meet the extraordinary and compelling threshold. McCoy, 981 F.3d at 281-82. More specifically,

“district courts are ‘empowered . . . to consider any extraordinary and compelling reason for release




                                                   5
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 6 of 10



that a defendant might raise.’” Id. at 284 (citing United States v. Zullo, 976 F.3d 228, 230 (2d Cir.

2020)). However, while not binding, the Sentencing Commission’s policy statements may provide

useful guidance. Id. at 279 (citing United States v. Bryant, Crim. No. 95-202-CCB-3, 2020 WL

2085471, at *2 (D. Md. Apr. 30, 2020), aff’d sub nom. United States v. McCoy, 981 F.3d 271 (4th

Cir. 2020)).

       The Sentencing Commission’s policy statements in U.S.S.G. § 1B1.13 offer guidance here.

Section 1B1.13 recites the language of 18 U.S.C. § 3582(c)(1)(A) before it was amended in 2018,

including the statement that “the defendant is not a danger to the safety of any other person or to

the community.” U.S.S.G § 1B1.13(2). The commentary to the policy statement provides four

examples of what constitutes “extraordinary and compelling reasons” for a sentence reduction: (1)

medical condition of the defendant; (2) age of the defendant; (3) family circumstances; and (4) a

catch-all “other reasons.” U.S.S.G. § 1B1.13 app. note 1(A)–(C); see also McCoy, 981 F.3d at 280-

81.

        Mr. Grier asserts that his underlying medical conditions—Type 2 diabetes, obesity,

hyperlipidemia, and a history of smoking—put him at a higher risk for serious illness as a result

of COVID-19. Def’s Mot. Mem. 3–4 (citing the CDC and other authorities). The Fourth Circuit

has noted that “COVID-19 raises medical issues in the prison context that are particularly serious

— it is highly communicable; it is aggravated by certain other medical conditions; and it can be

lethal.” High, 997 F.3d at 185. Thus, a petitioner can present an extraordinary and compelling

reason related to COVID-19. Id. The district courts have discretion to determine how to resolve

such motions. Id. Judges in this Court have found that the standard of extraordinary and compelling

reasons was met during the COVID-19 pandemic where petitioners have serious medical problems

that placed them at high risk for complications if they contracted COVID-19. See, e.g., United




                                                   6
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 7 of 10



States v. Jennings, Case No. 13-cr-46-PWG, 2020 WL 4748462, at *4 (D. Md. Aug. 17, 2020)

(citing cases in this Court and other courts, and the application to multiple serious conditions); but

see United States v. Taylor, No. 17-cr-0268-PWG, 2020 WL 6322620 (D. Md. Oct. 28, 2020),

appeal dismissed, No. 20-7632, 2021 WL 1784092 (4th Cir. Jan. 13, 2021) (finding that

hypertension and high BMI were not sufficient to warrant prisoner’s release when the spread of

coronavirus in his BOP facility was under control, and prisoner did not show that he would not

receive appropriate treatment at his BOP facility, or a nearby medical facility if he were to contract

the virus). This Court also has declined to find that the fact that the petitioner has contracted

COVID-19 and recovered is determinative, although it certainly is a relevant factor . See United

States v. Williams, No. 19-CR-134-PWG, 2020 WL 3073320, at *4 (D. Md. June 10, 2020)

(finding that even though the petitioner had contracted COVID-19 and recovered, he could still

contract it again).

        Additionally, the judges of this Court have dealt with increased rates of COVID-19

inoculation differently. Compare United States v. Gregory, No. CR SAG-13-0034, 2021 WL

1909605, at *5 (D. Md. May 12, 2021) (concluding that the petitioner’s COVID-19 vaccination

removed his pulmonary-related conditions from the category of risk constituting an “extraordinary

and compelling reason”), and United States of America v. Dion Alexander, Defendant., No. CR

RDB-16-364, 2021 WL 2661395, at *3 (D. Md. June 29, 2021) (taking into account falling

COVID-19 infection figures and rising vaccinations when denying that petitioner had

“extraordinary and compelling” reasons for release), with United States v. Spriggs, No. CR CCB-

10-354, 2021 WL 1856667, at *3 (D. Md. May 10, 2021) (finding that petitioner’s receipt of one

vaccination shot did not greatly decrease the court’s concern regarding his vulnerability to

COVID-19 when he had underlying medical conditions and there are new variants of COVID-19).




                                                   7
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 8 of 10



Certainly, the situation regarding COVID-19 is rapidly evolving, and new information about the

virus and risk factors must be taken into account, as well as the changing conditions at prison

facilities, for better or worse.

        Here, Mr. Grier’s medical conditions of obesity, Type 2 Diabetes, hyperlipidemia, and a

history of smoking are sufficient to meet the extraordinary and compelling circumstances threshold

within the context of COVID-19. See United States v. Thorpe, No. 15-CR-296-PWG, 2021 WL

2155056, at *2 (D. Md. May 27, 2021) (acknowledging authority from this Court that obesity

alone is sufficient to meet the extraordinary and compelling threshold). Additionally, despite the

Government’s assertions that Mr. Grier had mild symptoms from COVID-19 and has recovered,

the long-term impact of the disease is far from certain, and it is possible that Mr. Grier could

contract COVID-19 again. See Williams, No. 19-CR-134-PWG, 2020 WL 3073320, at *4.

However, as the Government asserted, vaccinations are increasingly available at FCI Loretto, and

they can reduce the risk of contracting the virus as well as the severity of an individual’s symptoms

if they do contract it. See Gov’t Resp. 10. At the same time, whether Mr. Grier has been vaccinated

is not dispositive, as we are still learning about the level of protection that vaccinations provide

for individuals with various medical conditions. See Spriggs, No. CR CCB-10-354, 2021 WL

1856667, at *3. Therefore, Mr. Grier’s medical conditions can still present extraordinary and

compelling circumstances, even with increasing COVID-19 inoculation rates.

        These concerns are further considered in the analysis of the sentencing factors.

III.    Sentencing Factors

        A finding of “compelling and extraordinary reasons” is a necessary but not sufficient

condition for compassionate release. This Court also must consider the factors set forth in 18

U.S.C. § 3553(a) “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Those factors




                                                   8
        Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 9 of 10



are: (1) “the nature and circumstances of the offense and the history and characteristics of the

defendant;” (2) “the need for the sentence imposed;” (3) “the kinds of sentences available;” (4) the

sentencing guideline ranges; (5) “any pertinent policy statement;” (6) “the need to avoid

unwarranted sentence disparities among defendants with similar records;” and (7) “the need to

provide restitution to the victims of the offense.” 18 U.S.C. § 3553(a).

       Mr. Grier’s crime undoubtedly was serious: he was convicted of not only possessing drugs

with the intent to distribute, but also possessing firearms as a felon, and possessing firearms in

furtherance of a drug traffic offense. See Jury Verdict. Furthermore, as the Government noted, Mr.

Grier has ten prior convictions, one of which was assault using a handgun during a crime of

violence in 2000. See Gov’t Resp. 11.

       Additionally, Mr. Grier has served less than one-third of his 350-month sentence.

Compare United States v. Jennings, Crim. No. PWG-13-046, 2020 WL 4748462, at *5 (D. Md.

Aug. 17, 2020) (early release of approximately two weeks after serving 94 months in prison is

consistent with the sentencing factors) with United States v. Carter, No. PGW-17-529, 2021 WL

307417, at *4 (D. Md. Jan. 29, 2021) (finding that one-third of a sentence is “not a significant

portion of [a] sentence” and “unlike most of the defendants who were granted compassionate

release”). Mr. Grier argues that he was sentenced to 350 months imprisonment because he was

inappropriately classified as a career offender. See Def.’s Mot. Mem. 9, 11. Mr. Grier further

asserts that if he had not been classified as a career offender, his sentence would have been 92-115

months instead of 350 months. See id. at 9. Conversely, the Government asserts that considering

Mr. Grier’s classification as a career offender, he was sentenced below the guideline range of 420

months to life. See Gov’t Resp. 14. I find that Mr. Grier was properly classified as a career offender

given his extensive criminal record.




                                                   9
       Case 8:13-cr-00243-PWG Document 138 Filed 07/26/21 Page 10 of 10



       Considering all of the circumstances, I find that granting release at this time would be

inconsistent with the sentencing factors set forth in § 3553(a)—Mr. Grier was convicted of a

serious crime and has served less than one-third of his sentence.

                                        CONCLUSION

       The Court recognizes the seriousness of the COVID-19 pandemic and the risks that Mr.

Grier faces based on his obesity, Type 2 diabetes, hyperlipidemia, and a history of smoking.

However, I find that granting Mr. Grier’s release at this time would be inconsistent with the

sentencing factors set forth in § 3553(a). Therefore, Mr. Grier’s motion for compassionate release

is denied.

                                            ORDER

         For the reasons stated in this Memorandum Opinion and Order, it is this 26th day of July

 2020, hereby ORDERED that the Emergency Motion for Compassionate Release, ECF No. 122,

 is DENIED.




                                                                         /S/
                                                                    Paul W. Grimm
                                                                    United States District Judge




                                                 10
